DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Remarks filed 08/05/2022.
3. Claims 1-21 are pending in which 1-21 were rejected, and claims 1 and 11 are independent. 
Priority
4. It is acknowledged that the instant application, claims foreign priority of the REPUBLIC OF KOREA Patent Application 10-2020-0014315 filed in the REPUBLIC OF KOREA Patent Office on 02/06/2020 under 35 U.S.C. 119(a)-(d) and the entire contents of which is being incorporated herein by reference.
Information Disclosure Statement
5. The information disclosure statement (IDS) submitted on 05/16/2022 were filed before the mailing of a first Office action after the filing of the application. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner and electronically signed as attached.
Response to Arguments
6. Applicant's arguments filed 08/05/2022 have been fully considered. The Examiner’s responses is respectfully submitted below.
6.1. In respect of the subject matter of “wherein the first user command for displaying the incorrect answer note indicates that a student using a learning assistance function has not answered the first question correctly” as currently amended to the independent claims 1 and 11, the Applicant argued that the references published to Shimada and Zhang fail to disclose the teaching. The Examiner respectfully agreed with the Applicant. In order to cure the deficiency, the Examiner respectfully incorporated reference published to KUDO providing the teaching as required.  To further clarify and provide an overall even more closer teaching to the subject matter claimed in the claims 1 and 11 as whole, Zhang was also replaced by Sheppard which covers a wider scope of subject matters than the claims. 
6.2. As per the Applicant’s assessments on “Katz, Nagasaki and Hayward do not cure the deficiency of Shimada and Zhang”, the Examiner respectfully agreed with. As described above, Shimada in view of Sheppard and further in view of KUO is believed setting grounds for reasonably teaching claims 1 and 11 as whole soundly, and requiring a cure for the deficiency does not seem further needed.
6.3. Concerning new claim 21, the Examiner respectfully suggested amending its dependency on claim 1 to claim 11. A references published to Youngman was cited for a suggested teaching to the claim.
Claim Objections
7.1. The claim 18 is objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
As per claim 18, the claim recites UI which seems to be an abbreviation of User Interface. A description similarly to claim 8 is suggested. 
7.2. Claim 21 is objected to because claim recites “The method of claim 1” in which “claim 1” seems to be a typographical error of “claim 11”. A correction is required.
Claim Rejections - 35 USC § 103
8. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.1. Claims 11-14 and 1-4 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Shimada et al.: "SLIP PROCESSING DEVICE, SLIP PROCESSING METHOD AND PROGRAM ENABLING A COMPUTER TO PERFORM THE PROCESS", (United States Patent Application Publication US 20040044955 A1, and DATE PUBLISHED 2004-03-04; and  DATE FILED 2003-08-29; hereafter “Shimada”), and further in view of 
Sheppard et al.: "SYSTEMS AND METHODS FOR COMPUTER-ASSISTED GRADING OF PRINTED TESTS", (United States Patent Application Publication US 20150187219 A1, DATE PUBLISHED 2015-07-02; and DATE FILED 2014-12-24, hereafter “Sheppard”).
KUDO et al.: "LEARNING ASSISTANCE DEVICE, METHOD OF OPERATING LEARNING ASSISTANCE DEVICE, LEARNING ASSISTANCE PROGRAM, LEARNING ASSISTANCE SYSTEM, AND TERMINAL DEVICE", (United States Patent Application Publication US 20190095760 A1, DATE PUBLISHED 2019-03-28; and DATE FILED 2018-09-13, hereafter “KUDO”)

As per claim 11, Shimada teaches a method for controlling an electronic device, the method comprising:
obtaining an image including at least one question through a camera of the electronic device (See Figs. 21, [0034] and [0145], the output control unit can display detected result information for each question contained in a slip on the display device. If the image data outputted on the display device is scrolled, the output control unit can detect its question outputted in the prescribed position of the display device and can display detected result information corresponding to the detected question. The slip processing device can be realized using a computer comprises a scanner/digital camera as a slip reading unit which is also defined as an input device.); and
identifying the at least one question in the image (See Fig. 1, [0004] and  [0034], the image data and the detected result corresponding to the question in the image data currently outputted on the display device can be simultaneously outputted on the display device; and the slip shown in FIG. 1 contains two items; "male" and "female", for question 1 "What is your sex?". Here the “detected” reads on identified.).
Shimada does not explicitly teach identifying scoring information marked by a user for the at least one question in the image.
On the other as an analogous art on image processing, Sheppard teaches identifying scoring information marked by a user for the at least one question in the image (See [0117], a student looking at another student's test cannot look at the same question and cheat to get the answer. Yet, when the inventive system sorts the questions for grading by the teacher, the same question, regardless of its number on the test, will be presented to the teacher for grading. The questions can be graded and scores reported on a per-question basis via a quickly generated computer report. Here question graded by a teacher, (a user), and report generated per question basis available for student to look at when it is not the same question).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Sheppard's teaching with Shimada reference because Shimada is dedicated to recognizing the contents of information by digitally processing information described on paper and to recognize a result more clearly, particularly, Sheppard is dedicated to assisting in the grading of tests taken by students in elementary, junior high, and high schools particularly, and the combined teaching would have enabled Shimada to customize the individual student's needs and each test can have the questions organized for better evaluating student's skill level.
Shimada in view of Sheppard further teaches:
classifying the at least one question according to the scoring information (See Sheppard: [0007]-[0008], questions can be graded and scores reported and when such tests are graded by the teacher, the computer will sort the questions to have all the same questions grouped together; and Shimada: [0144], an input field screen has been generated for each question and an input field screen to be outputted in the recognized result display area of the check screen has been switched in synchronization with a question displayed in the reference position of the image display area on the check screen); and
based on receiving a first user command for displaying an incorrect answer note, displaying a first question classified as an incorrect answer question among the at least one question (See Sheppard: Fig. 15A and [0116], all student responses for question number 1 are extracted from digital images of each of the completed tests 266 and are placed in a column 294 shown below answer key 292. At this point, after all of the individual answers are displayed on the screen 290, the teacher can quickly scan down the response column 294 to find incorrect answers. In this example, the teacher moves an incorrect answer 298 to a right column 300. The teacher may do this, for example, by double-clicking a student response, or by using a mouse or a touchscreen selecting and dragging the incorrect answer to the right column 300. In this way, all responses to one test question can be graded at once. Here the teacher is interpreted the user and the scanning to find and move the incorrect answer teaches the user command for displaying incorrect answer note on the right column and the question having incorrect answer the incorrect answer question; and Shimada: [0008], the operator modifies the answer column by moving a cursor or a pointer to a position indicating the recognized result in the incorrectly recognized answer column and replacing the numeric value displayed in the position with a correct one using a keyboard. In other words, a recognized result display area is also the input field of a modified value. Here the teacher is interpreted the user and moving the cursor to an incorrect answer field and replacing with correct one teaches the user command).
Concerning “wherein the first user command for displaying the incorrect answer note indicates that a student using a learning assistance function has not answered the first question correctly, and wherein the student is the user”, Shimada in view of Sheppard teaches wherein the first user command for displaying the incorrect answer note as previously described.
Shimada in view of Sheppard does not explicitly teach the incorrect answer note “indicates that a student using a learning assistance function has not answered the first question correctly, and wherein the student is the user”.
However, KUDO teaches an indication that a student using a learning assistance function has not answered the first question correctly, and wherein the student is the user (See [0054], the image data is extracted from the image database 53, the discrimination result acquisition unit 13 inputs the image data to the actually operated discriminator and acquires a discrimination result, and a user such as the image interpretation doctor determines whether the discrimination result is a correct answer or an incorrect answer. Here the actually operated discriminator teaches the learning assistance function used by user, the image interpretation doctor as a student to the learning assistance, to obtain an incorrect answer).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine KUDO's teaching with Shimada in view of Sheppard reference because Shimada is dedicated to recognizing the contents of information by digitally processing information described on paper and to recognize a result more clearly, particularly, Sheppard is dedicated to assisting in the grading of tests taken by students in elementary, junior high, and high schools particularly, and KUDO is dedicated to a learning assistance device that assists in generation of a discriminator using machine learning and the combined teaching would have enabled Shimada in view of Sheppard to maintain a mechanism for evaluating an answer to question to reach a certain higher level after learning for improve the accuracy of the answer.

As per claim 12, Shimada in view of Sheppard and further in view of KUDO teaches the method of claim 11, wherein the identifying the at least one question comprises:
identifying at least one paragraph included in the image (See Shimada: [0007], In order to display the image data or recognized result of another question, the operator vertically scrolls each area by operating a scroll instruction button displayed in the image display area or the recognized result display area using a pointing device. A display area of recognized result of another question teaches a paragraph of the image); 
identifying at least one from among text information, image information and equation information included in the at least one paragraph (See Shimada: [0007], In order to display the image data or recognized result of another question, the operator vertically scrolls each area by operating a scroll instruction button displayed in the image display area or the recognized result display area using a pointing device. A display area of recognized result of another question teaches a paragraph of the image and the another question is a text information); and
identifying condition information and target information of the at least one question based on the at least one from among the text information, the image information, and the equation information (See Shimada: [0074]-[0075], the slip generation unit 1 generates the image data of a slip (slip image data) according to operator's instructions. An operator obtains the slip by outputting the generated slip image data using a printer. The slip generation unit 1 also generates position definition information defining a position indicating each question and each answer column corresponding to an item set in the question, in the generated slip image data and registers the information in the answer column position definition table 8. The slip image data is, for example, bit-mapped data that manages data by attaching an address to each pixel. The slip reading unit 2 reads a slip into the slip processing device 100 as image data, and registers the data in the image storage unit 11. The image correction unit 3 correct s the vertical/horizontal positions and the angle of the image data (in such a way that the operator can easily view the data on the check screen) if the vertical/horizontal positions and the angle of the data are incorrectly read. Since this correction method is a prior art, its detailed description is omitted here. The slip recognition unit 4 recognizes a selected item by detecting a mark checked in an answer column in the corrected image data and registers the recognized result in the marked item recognized result table 9. Here the slip being read and processed by the slip processing machine is the condition information and the corrected and generated image data is the target information). 

As per claim 13, Shimada in view of Sheppard and further in view of KUDO teaches the method of claim 12, further comprising: 
obtaining a type of each of the at least one question based on at least one from among the image information (See KUDO: [0063], a discriminator having a correct answer rate exceeding a predetermined criterion is required for various types of image data), the equation information, the condition information and the target information.

As per claim 14, Shimada in view of Sheppard and further in view of KUDO teaches the method of claim 11, wherein the scoring information is determined based on a symbol marked by a user in the at least one question,
wherein the classifying the at least one question comprises classifying the at least one question as one from among a correct answer question, a confirmation question, and the incorrect answer question of the at least one question based on the symbol marked by the user on the at least one question (See Shimada: [0008], If an answer column is incorrectly recognized, the operator modifies the answer column by moving a cursor or a pointer to a position indicating the recognized result in the incorrectly recognized answer column and replacing the numeric value displayed in the position with a correct one using a keyboard), and
wherein the displaying the question classified as the incorrect answer question comprises displaying one or more questions classified as the incorrect answer question among the at least one question in an order in which the one or more questions are classified as the incorrect answer question (See Shimada: [0008], If an answer column is incorrectly recognized, the operator modifies the answer column by moving a cursor or a pointer to a position indicating the recognized result in the incorrectly recognized answer column and replacing the numeric value displayed in the position with a correct one using a keyboard). 

As per claims 1-4, the claims recite the electronic device, comprising:
a camera (See Shimada: [0145], a scanner/digital camera as a slip reading unit); 
a display (See Shimada: [0145], a computer comprises a display displaying a check screen and the like);
a memory configured to store at least one instruction (See Shimada: [0146], the computer comprises a CPU 21, memory); and
a processor configured (See Shimada: [0146], the computer comprises a CPU 21) to execute the at least one instruction and configured (See [0036], the computer to read the program from the memory and) to execute the steps of the methods as recited in claims 11-14 above, respectively, and as rejected under 35 U.S.C. § 103 for being unpatentable over Shimada in view of Sheppard and further in view of KUDO.
Accordingly, claims 1-4 are rejected along the same rationale that rejected claims 11-14, respectively.

8.2. Claims 15-16 and 5-6 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Shimada in view of Sheppard and further in view of KUDO, as applied to claims 11, 14, 1 and 4 above, and further in view of 
KATZ et al.: "LEARNING APPROXIMATE TRANSLATIONS OF UNFAMILIAR MEASUREMENT UNITS DURING DEEP QUESTION ANSWERING SYSTEM TRAINING AND USAGE", (United States Patent Application Publication US 20210064964 A1, filed 2019-08-27; and published 2021-03-04, hereafter “KATZ”).

As per claim 15, Shimada in view of Sheppard and further in view of KUDO does not explicitly teach the method of claim 14, further comprising: based on one of the at least one question being selected by the user, displaying at least one similar question corresponding to the selected question, wherein a type of the at least one similar question is same as a type of the selected question.
However, KATZ teaches the method of claim 14, further comprising: 
based on one of the at least one question being selected by the user, displaying at least one similar question corresponding to the selected question, wherein a type of the at least one similar question is same as a type of the selected question (See [0101], the DeepQA system analyzes the new question to determine a lexical answer type (LAT) analysis for the new question. That is, these two questions are the same type of question (according to their lexical answer type—LAT), but ask similar questions in different ways. However, both questions ask about the aircraft speed at which rudder power assistance is needed during landing/takeoff.). 
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine KATZ’ teaching with Shimada in view of Sheppard and further in view of KUDO reference because Shimada is dedicated to recognizing the contents of information by digitally processing information described on paper and to recognize a result more clearly, particularly, KATZ is dedicated to training and/or utilizing a deep question answering system, Sheppard is dedicated to assisting in the grading of tests taken by students in elementary, junior high, and high schools particularly, and KUDO is dedicated to a learning assistance device that assists in generation of a discriminator using machine learning, and the combined teaching would have enabled Shimada in view of Sheppard and further in view of KUDO to obtain a more accurate answer to a question by based on calculated answer values that are within a predetermined range.

As per claim 16, Shimada in view of Sheppard and further in view of KUDO and KATZ teaches the method of claim 14, further comprising: 
identifying an achievement level of the user by a question type according to the scoring information (See KATZ: [0088], the system calculates a majority decision, that is, what value is returned by a majority of the answers, and a variance score (i.e., how far off from the answer key the returned answers are)),
wherein the displaying further comprises displaying at least one similar question corresponding to the selected question based on the achievement level (See KATZ: [0101], the DeepQA system analyzes the new question to determine a lexical answer type (LAT) analysis for the new question. That is, these two questions are the same type of question (according to their lexical answer type—LAT), but ask similar questions in different ways. However, both questions ask about the aircraft speed at which rudder power assistance is needed during landing/takeoff.).

As per claims 5-6, the claims recite the electronic device, comprising:
a camera (See Shimada: [0145], a scanner/digital camera as a slip reading unit); 
a display (See Shimada: [0145], a computer comprises a display displaying a check screen and the like);
a memory configured to store at least one instruction (See Shimada: [0146], the computer comprises a CPU 21, memory); and
a processor configured (See Shimada: [0146], the computer comprises a CPU 21) to execute the at least one instruction and configured (See Shimada: [0036], the computer to read the program from the memory and) to execute the steps of the methods as recited in claims 15-16 above, respectively, and as rejected under 35 U.S.C. § 103 for being unpatentable over Shimada in view of Sheppard and further in view of KUDO and KATZ.
Accordingly, claims 5-6 are rejected along the same rationale that rejected claims 15-16, respectively.

8.3. Claims 17 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Shimada in view of Sheppard and further in view of KUDO, as applied to claims 11, 14, 1 and 4 above, and further in view of 
Nagasaki et al.: "LEARNING APPROXIMATE TRANSLATIONS OF UNFAMILIAR MEASUREMENT UNITS DURING DEEP QUESTION ANSWERING SYSTEM TRAINING AND USAGE", (United States Patent US 5896403 A, filed 1995-06-01; and 1999-04-20, hereafter “Nagasaki”).

As per claim 17, Shimada in view of Sheppard and further in view of KUDO does not explicitly teach the method of claim 11, wherein the obtaining the image including the at least one question comprises switching a photographing mode of the camera to a wide-angle mode to acquire a second image including the at least one question.
However, Nagasaki teaches the method of claim 11, wherein the obtaining the image including the at least one question comprises switching a photographing mode of the camera to a wide-angle mode to acquire a second image including the at least one question (See col. 60, lines 2-14, a zoom or bifocal lens group used in a general camera, and designed to switch between the wide-angle mode and the macroscopic mode by sliding a lens barrel. The image formation optical system 200 has a scanner switch 750 which is turned on upon closing of a contact point when the lens barrel is contracted. While the scanner switch 750 is on, the control section 212 stops the operations of the data processing section 462 and the data output section 464 to allow the image pickup section 204 to be used as a scanner. Here the scanner is used to pick additional images). 
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Nagasaki’s teaching with Shimada in view of Sheppard and further in view of KUDO reference because Shimada is dedicated to recognizing the contents of information by digitally processing information described on paper and to recognize a result more clearly, particularly, Nagasaki is dedicated to a long time optical recording and repeated reproduction of multimedia information, Sheppard is dedicated to assisting in the grading of tests taken by students in elementary, junior high, and high schools particularly, and KUDO is dedicated to a learning assistance device that assists in generation of a discriminator using machine learning, and the combined teaching would have enabled Shimada in view of Sheppard and further in view of KUDO’s camera to repeated reproduction of multimedia information includes audio information such as voices, image information.

As per claim 7, the claims recites the electronic device, comprising:
a camera (See Shimada: [0145], a scanner/digital camera as a slip reading unit); 
a display (See Shimada: [0145], a computer comprises a display displaying a check screen and the like);
a memory configured to store at least one instruction (See Shimada: [0146], the computer comprises a CPU 21, memory); and
a processor configured (See Shimada: [0146], the computer comprises a CPU 21) to execute the at least one instruction and configured (See Shimada: [0036], the computer to read the program from the memory and) to execute the steps of the method as recited in claim 17 above, and as rejected under 35 U.S.C. § 103 for being unpatentable over Shimada in view of Sheppard and further in view of KUDO and Nagasaki.
Accordingly, claim 7 is rejected along the same rationale that rejected claim 7.

8.4. Claims 18-20 and 8-10 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Shimada in view of Sheppard and further in view of KUDO, as applied to claims 11, 14, 1 and 4 above, and further in view of 
Hayward et al.: "EXPERT SYSTEM FOR GENERATING GUIDELINE-BASED INFORMATION TOOLS", (United States Patent US 5574828 A, filed 1994-04-28; and 1996-11-12, hereafter “Hayward”).

As per claim 18, Shimada in view of Sheppard and further in view of KUDO does not explicitly teach teaches the method of claim 14, further comprising: identifying an achievement level of the user by a question type according to the scoring information.
However, Hayward teaches the method of claim 14, further comprising:
identifying an achievement level of the user by a question type according to the scoring information (See col. 13, lines 1-12, New algorithms are preferably built using a point-and-click Rule Builder. Users can combine up to 15 distinct logical conditions related by "AND" or "OR" connectors to establish relationships among inputs, resulting in the desired outputs. The state of any objective variable (for example; age, sex, blood pressure), Risk Score (for example, breast cancer risk score), or answer to any question can be included in an algorithm. The system of the present invention helps users by presenting drop-down lists of all variables, scores, and questions in an application and alerting users to the values that are allowed to be tested. A set of algorithms can also be audited to produce a report of logical errors. Here the risk score related to question is interpreted scoring information).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Hayward’s teaching with Shimada in view of Sheppard and further in view of KUDO reference because Shimada is dedicated to recognizing the contents of information by digitally processing information described on paper and to recognize a result more clearly, particularly, Hayward is dedicated to providing a response based on inputs processed according to specific guidelines, Sheppard is dedicated to assisting in the grading of tests taken by students in elementary, junior high, and high schools particularly, and KUDO is dedicated to a learning assistance device that assists in generation of a discriminator using machine learning, and the combined teaching would have allowed Shimada in view of Sheppard and further in view of KUDO to perform question and answer sessions in an interactive manner for acquiring qualification decision.
Shimada in view of Sheppard and further in view of KUDO and Hayward further teaches:
based on receiving a second user command for displaying hint information for the at least one question, displaying a UI including the hint information for the at least one question based on the achievement level of the user (See Hayward: Abstract, col. 9, lines 20-23, and col. 13, lines 28-32, evaluating the reliability of the suggestions based on consistency of answers and fatigue of the user and the fatigue index data is an indication of the reliability of reported data as the user toward the end of the data elicitation process; and a Clinician Suggestion template helps users to design order sheets for providers and also to design lists of suggested medical interventions prioritized according to a patient's risks and self-reported interest in learning about a health intervention). 

As per claim 19, Shimada in view of Sheppard and further in view of KUDO and Hayward teaches the method of claim 18, wherein the hint information is pre-stored hint template information corresponding to a type of the at least one question (See Hayward: col. 13, lines 28-32, a Clinician Suggestion template helps users to design order sheets for providers and also to design lists of suggested medical interventions prioritized according to a patient's risks and self-reported interest in learning about a health intervention.). 

As per claim 20, Shimada in view of Sheppard and further in view of KUDO and Hayward teaches the method of claim 18, wherein the hint information is generated based on a hint template DB selected by the user among a plurality of hint template DBs (See Hayward: col. 13, lines 28-32, a Clinician Suggestion template helps users to design order sheets for providers and also to design lists of suggested medical interventions prioritized according to a patient's risks and self-reported interest in learning about a health intervention).

As per claims 8-10, the claims recite the electronic device, comprising:
a camera (See Shimada: [0145], a scanner/digital camera as a slip reading unit); 
a display (See Shimada: [0145], a computer comprises a display displaying a check screen and the like);
a memory configured to store at least one instruction (See Shimada: [0146], the computer comprises a CPU 21, memory); and
a processor configured (See Shimada: [0146], the computer comprises a CPU 21) to execute the at least one instruction and configured (See [0036], the computer to read the program from the memory and) to execute the steps of the methods as recited in claims 18-20 above, respectively, and as rejected under 35 U.S.C. § 103 for being unpatentable over Shimada in view of Sheppard and further in view of KUDO and Hayward..
Accordingly, claims 8-10 are rejected along the same rationale that rejected claims 18-20, respectively.

8.5. Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over 
Shimada in view of Sheppard and further in view of KUDO, as applied to claims 11, 14, 1 and 4 above, and further in view of 
Youngman, Darrell: "SYSTEM, METHOD, AND COMPUTER PROGRAM FOR PROVIDING MULTI-MEDIA EDUCATION AND DISCLOSURE PRESENTATION", ((United States Patent Application Publication US  20040023198 A1, DATE PUBLISHED 2004-02-05; and DATE FILED 2002-07-30, hereafter “Youngman”).

As per claim 21, Shimada in view of Sheppard does not explicitly teach the method of claim [[1]] 11, wherein the at least one question includes the first question that was answered incorrectly by the student, and a second question, wherein the second question is a confirmation question, and wherein the confirmation question is: 
i) correctly answered by the student, but in which a method of arriving at a solution is not clear, or  ii) the confirmation question is recognized by the student as an important question requiring further explanation.
However, Youngman teaches the method of claim [[1]] 11, wherein the at least one question includes the first question that was answered incorrectly by the student, and a second question, wherein the second question is a confirmation question, and wherein the confirmation question is: 
i) correctly answered by the student, but in which a method of arriving at a solution is not clear, or  
ii) the confirmation question is recognized by the student as an important question requiring further explanation (See [0079] Following this supplemental explanation, the user is able to answer YES to the question presented by the Confirmation page. This results in an appropriate consent form and other documentation being printed which can be signed by the user and entered into the user's file as evidence of the information presented to the user.)
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Youngman’s teaching with Shimada in view of Sheppard and further in view of KUDO reference because Shimada is dedicated to recognizing the contents of information by digitally processing information described on paper and to recognize a result more clearly, particularly, Youngman is dedicated to providing a multi-media education and disclosure presentation, Sheppard is dedicated to assisting in the grading of tests taken by students in elementary, junior high, and high schools particularly, and KUDO is dedicated to a learning assistance device that assists in generation of a discriminator using machine learning, and the combined teaching would have enabled Shimada in view of Sheppard and further in view of KUDO’s to use an improved mechanism of multi-media education and disclosure presentation on a question and answer session to the teachers and student for an improved result. 
 Related Prior Arts
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 
Conclusion
10.1.THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.2. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
10.3. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
11. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
September 4, 2022